Title: From Thomas Jefferson to Richard Richardson, 1 June 1801
From: Jefferson, Thomas
To: Richardson, Richard


                  
                     Dear Sir
                     Washington June 1. 1801
                  
                  I have duly recieved yours of May 18. and sincerely congratulate you on the legacy which has fallen to you from your relation in Jamaica. it would certainly be prudent for you to go without delay to recieve it. according to your desire I inclose you an order on Gibson and Jefferson for £40. [the balance due] to you on our last settlement, as also a certificate in my own hand writing of your citizenship and of those circumstances of your life which may ascertain that you are the person designated in the advertisement published in the [Virginia] papers. you will of course take with you the original letter to mr Jones. I have ordered a passport in the usual form to be made out for you [in the] Secretary of state’s office, which I expect to recieve from the office in time to inclose herein.  I sincerely wish you may obtain your right without difficulty, and recommend to you to avoid investing it in any commercial [form,] but rather to employ it in the purchase of a farm in your own state, from [which] you may draw an annual interest of 5. per cent by renting it besides [an addition] to the capital of 10. per cent per annum by the annual rise of the value of [the lands,] holding the property always in your own hands. in any other way you [must] trust your capital in other hands and I observe that of those who do so, [99 in] 100. lose it soon or late. wishing you a pleasant voyage and safe return I tender you assurances of my esteem & good wishes.
                  
                     
                        Th: Jefferson
                     
                  
               